Citation Nr: 0911590	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1968 to October 1976 and from November 1987 to July 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Houston 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that increased the rating for a left knee disorder from 
zero to 20 percent disabling, increased the rating for a low 
back disorder from zero to 20 percent disabling, and denied 
service connection for a right knee disorder.  Thereafter, a 
March 2005 rating decision granted a temporary evaluation of 
100 percent effective January 31, 2003 for a left knee 
disorder based on surgical or other treatment necessitating 
convalescence.  An evaluation of 30 percent was assigned from 
March 1, 2004.  A January 2007 Board decision (implemented by 
a May 2007 rating decision) essentially assigned a 30 percent 
rating for the left knee disorder for the entire appeal 
period, excluding the 100 percent rating for convalescence.  
At the same time, the Board remanded the right knee and low 
back issues for further development.  Subsequently, a June 
2008 rating decision granted service connection for a right 
knee disorder and assigned a 30 percent evaluation effect 
January 18, 2002.  The only remaining issue is as stated on 
the previous page.  

The Board notes that, in June 2006, the Veteran filed a claim 
to reopen claims seeking service connection for peripheral 
neuropathy of the bilateral lower extremities, bilateral foot 
disorder, bilateral tinnitus, bilateral hearing loss, a left 
hand disorder, and cardiomyopathy and angina.  In December 
2007, the Veteran indicated that he disagreed with a rating 
decision dated in January 2007 that pertained to these 
issues.  However, the record is not clear whether a rating 
decision has in fact been rendered as it has not been 
associated with the claims file.  As the Veteran has 
expressed an intention to continue to reopen these claims, 
this matter is referred to the RO for further action, 
including, if warranted, issuing an appropriate statement of 
the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On April 2008 VA examination, the examiner noted that the 
Veteran was unemployed and received Social Security 
Administration (SSA) disability benefits.  A review of the 
record reveals that VA has not made an attempt to obtain the 
SSA records.  VA has a statutory duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  Further, Veterans 
Claims Assistance Act of 2000 (VCAA) emphasizes the need for 
VA to obtain records from other Government agencies.  38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Of particular 
significance here, the VCAA requires VA to continue its 
efforts to obtain records and notify the appellant if we 
cannot get the records.  38 U.S.C.A. § 5103A (b)(3) (West 
2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Then readjudicate the issue on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§  5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


